Citation Nr: 1112559	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-22 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Chapter 1607 education benefits, in an amount to be determined, to include whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran had active military service from November 2000 to June 2001 and from August 2005 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to waiver of recovery of an overpayment in the calculated amount of $2,684.18.  

In November 2008, VA furnished a statement of the case regarding entitlement to education benefits under the Reserve Educational Assistance Program (REAP or Chapter 1607) after the claimant's expiration of term of service.  The Board acknowledges that this issue is listed on the VA Form 8, Certification of Appeal, and that it was addressed in the February 2011 Appellant's Brief.  The Veteran, however, did not submit a timely substantive appeal as to this issue.  Hence, the Board may not exercise jurisdiction over this matter.  38 U.S.C.A. § 7105 (West 2002).  Moreover, the Veteran is not contending that he is entitled to Chapter 1607 benefits following discharge.  Rather, he is arguing that he was unaware that he had been discharged.  As such, he argues that he should not be held responsible for repayment of any calculated debt related to a change in education benefits from Chapter 1607 to Chapter 1606.

The Veteran failed to report for a May 2010 travel board hearing.  He has not provided good cause for such failure or requested to reschedule.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of an indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Id. at 434.

The April 2008 decision indicates that total indebtedness was $2,684.18.  It appears that this arose from two separate overpayments.  First, that the claimant reduced his credit hours for summer 2007 from full-time to three-quarter time; and second, that the Veteran was paid Chapter 1607 benefits through November 2007 when he was allegedly discharged from the Selected Reserves in July 2007.  He was subsequently awarded benefits under Chapter 1606.  

In his August 2008 VA Form 9, the Veteran specifically stated that he was "not contesting repayment of $676 that [he] was overpaid due to [his] belated notification of a reduction in class hours."  Indeed, he indicated that he was appealing only the overpayment due to the reduction in benefits from Chapter 1607 to 1606.  

Based on the above, the Veteran is clearly not appealing that portion of the overpayment that is related to a reduction in class hours.  The Board acknowledges that the Veteran identified this as $676.00, but on review, the Board is unable to determine how much of the calculated overpayment stems from the reduction in class hours.  That calculation must first be prepared and documented in the claims file by the RO.  Schaper; Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran argues that he should not be responsible for the remaining portion of the overpayment because he had no knowledge that he had been discharged from the Selected Reserve and that he was no longer entitled to Chapter 1607 benefits.  On review, the Board is unable to determine the Veteran's actual discharge date from the selected reserve.  The RO originally determined his discharge date was July 31, 2007; and subsequently determined it was March 8, 2007.  The Board observes that for purposes of the overpayment, the Veteran was apparently not considered responsible for any overpayment related to the change in education programs occurring prior to August 1, 2007.  

The Veteran's NGB Form 22 lists his terminal date of Reserve obligation as July 9, 2008.  An effective date of March 8, 2007 is also shown, although it is unclear what that date refers to.  In the remarks portion, it was noted that the Veteran was assigned to Army Reserve Control Group (AT) for completion of 1 year 4 months and 1 day statutory obligation and that he was discharged without personal notice due to constructive notification by the Office of the Adjutant General.  Soldiers assigned to the Annual Training Control Group are non-unit Ready Reserve soldiers with a training obligation.  They may be assigned to units or required to perform other appropriate training deemed necessary by their career manager. These soldiers must take part in annual training when directed.  See http://www.globalsecurity.org/military/agency/army/ar-perscom.htm 
The NGB Form 22 was mailed to his last known address.  In his May 2008 notice of disagreement, the Veteran stated that the document was mailed to an address where he no longer lived and that even if he had received it, he would not have known he was discharged.  

A printout from the Chapter 1607 - VA REAP Eligibility Database shows the Veteran's 1607 eligibility status was terminated effective July 31, 2007 "based on transfer from SELRES (and) the original Reserve Component Category for eligibility was SELRES."  

Information obtained through Veterans Information Solution in June 2008 indicates the Veteran was released from National Guard duty in February 2007.  It further shows entry on duty in the Reserves on March 9, 2007, and does not show a discharge date.  

The RO subsequently attempted to verify the Veteran's status with the Reserves.  A response, apparently from the Department of Defense, indicates that based on the discharge order dated in March 2007, the Veteran should be out of the Individual Ready Reserve at this time and discharged.  

Given the confusion over the Veteran's actual discharge date from the National Guard/Reserve, the Veteran's complete service personnel records should be obtained and his actual discharge date from the Selected Reserve should be confirmed.  The basis for the date selected, and how the appellant was provided notice of his discharge, must be explained in detail.

Upon verifying the correct discharge date, the RO should recalculate that portion of the debt related to the change in education benefits from Chapter 1607 to Chapter 1606.  Thereafter, VA should undertake further action on the Veteran's claim of entitlement to waiver of recovery of any overpayment.  Such action should include asking the Veteran to submit an updated financial status report.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran's complete service personnel records.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC must determine the correct date of discharge from the Selected Reserve and the appropriate date of termination of eligibility for Chapter 1607 education benefits.  The basis for the conclusion made must be explained.  The basis for concluding that the appellant was provided notice that he had been discharged must also be provided. 
 
3.  Thereafter, the RO must recalculate the overpayment related solely to the reduction in education benefits from Chapter 1607 to Chapter 1606.  That portion of the debt related to a reduction in class hours should be separately calculated.  A paid and due statement should be completed.  

4.  The Veteran should be asked to complete and return an updated Financial Status Report.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the Veteran's claim of entitlement to waiver of recovery of an overpayment of Chapter 1607 education benefits in the calculated amount.  Any portion of the debt relating to a reduction in class hours is not for consideration.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


